Citation Nr: 1307368	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been receive to reopen a claim for entitlement to service connection for a nervous disorder (previously diagnosed as dysthymic disorder with personality features).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.  The Veteran submitted a timely notice of disagreement in September 2007, a statement of the case was issued in May 2009, and a VA Form 9 was submitted in May 2009. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

For the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for a nervous disorder (previously diagnosed as dysthymic disorder with personality features), the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for a nervous disorder herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a nervous disorder (diagnosed as dysthymic disorder with personality features) was denied by the RO in an April 1987 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's psychiatric disorder received since the April 1987 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision that denied entitlement to service connection for a nervous disorder (diagnosed as dysthymic disorder with personality features) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the April 1987 rating decision is new and material, and the Veteran's claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder is completely favorable, no further action, pertaining to this claim, is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for a Nervous Disorder (Previously Diagnosed as Dysthymic Disorder with Personality Features)

The Veteran seeks to reopen his claim for entitlement to service connection for a nervous disorder (previously diagnosed as dysthymic disorder with personality features; currently diagnosed as schizophrenia).

Notwithstanding determinations by the RO, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that the claim was last denied entitlement to service connection for a nervous disorder (diagnosed as dysthymic disorder with personality features) in a rating decision of April 1987.  The Veteran did not file an appeal within the applicable time period and subsequently, the April 1987 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted.  In this instance, since the April 1987 rating decision denied the claim on the basis that there was no evidence of record indicating the Veteran's current psychiatric disorder (diagnosed at the time as dysthymic disorder with personality features) was incurred in or due to service, the Board finds that new and material evidence would consist of evidence indicating a link between a currently diagnosed psychiatric disorder and service.

Evidence received since the April 1987 rating decision consists of numerous records and documents.  Among other things, the Veteran testified that he began experiencing psychiatric symptoms during service and has continually experienced these symptoms since discharge from service.  See October 2012 BVA Hearing Transcript, pages 9-10.  Additionally, the Veteran's treating psychiatrist submitted a statement in February 2007 indicating that the Veteran reported having symptoms of mental illness since his time in service and that this information has been consistent with other reports from doctors at the treatment center throughout his treatment.  See February 2007 letter.

Presuming the credibility of the recently submitted evidence, the aforementioned lay and medical statements would tend to indicate that the Veteran has a current psychiatric disorder as a result of his time in service.  As a result, this additional evidence is new since it is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a psychiatric disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and is remanding the claim for further development.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder (previously diagnosed as dysthymic disorder with personality features), to this extent, the appeal is granted.


REMAND

The claim of service connection for an acquired psychiatric disorder has been reopened.  In light of the evidence presented, additional clinical information is necessary.  VA has a duty to assist a claimant in obtaining evidence; such assistance includes assisting the Veteran in the procurement of pertinent records and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board finds the duty to assist has not been met.  The Veteran submitted a VA Form 21-4142 stating he received treatment at several VA Medical Centers and Austell Mental Health.  Although records were requested from VA Medical Centers, there is no record of a request to Austell Mental Health.  Also, the Veteran indicated during the October 2012 Hearing that he receives treatment from a private facility, Clayton Rehabilitation.  These records should also be obtained and associated with the claims file. 

In addition, the Veteran indicated in a VA Form 21-0515-1 from January 1997 that he was receiving Social Security disability benefits.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

Finally, to date, the Veteran has not yet been afforded a VA examination for his claimed psychiatric disorder.  The Board finds a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of his claimed disorder.

Accordingly, the case is REMANDED for the following actions:

1.  After securing the proper authorizations where necessary, obtain any VA and private treatment records not currently of record.  

In particular, obtain all updated VA medical records and records from Clayton Rehabilitation and Austell Mental Health Center.  

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Request the Social Security Administration to furnish a copy of their decision, as well as copies of all medical records underlying that determination. 

If no further records are available, properly document a negative response in the file. 

3.  After any additional records have been received, afford the Veteran an in-person VA psychiatric examination.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment and personnel records. 

All current psychiatric disorders should be diagnosed.  For each psychiatric disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the psychiatric disorder is causally or etiologically related to service or manifested within a year after discharge from service.

The examiner should also offer comments and an opinion on the February 2007 statement provided by the Veteran's private psychiatrist reporting that his symptoms began during service. 

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his psychiatric disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


